YATES, Presiding Judge,
dissenting.
The juvenile court treated this truancy/child-in-need-of-supervision (“CHINS”) proceeding as a criminal matter; therefore, this appeal should have been filed in the Court of Criminal Appeals so that S.H. could be afforded the constitutional and statutory rights to which she is entitled. Compare State v. K.C.L., 823 So.2d 1287 (Ala.Crim.App.2001)(appeal in a proceeding on a truancy/CHINS petition). Accordingly, I would transfer the appeal to the Court of Criminal Appeals.